Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Allowable Subject Matter
Claims 1-20 are allowed. 
The following is the examiner’s statement of reasons for allowance:  
The closest prior art, Anchan (WO 2015/039059, IDS document submitted 3/22/2021) teaches the concepts of a user equipment (UE) policy obtaining method (Par. 8, “resource efficient roaming for . . . user equipment (UE)”), comprising receiving, by a first policy control function network element in a visited public land mobile network (VPLMN) (FIG. 5D and Page. 19, Par. 71, EPC 544b. Note that the EPC 544b in the Visited PLMN receives rules from the HPLMN when the UE is roaming in the VPLMN), a first UE policy of a home public land mobile network (HPLMN) from a second policy control function network element in the HPLMN (FIG. 5D, EPC 544b, Par. 71 and Par. 74, “using pre-established eMBMS bearers in a Home Public Land Mobile Network (HPLMN)”, “eMBMS bearers”.  Note that the EPC 544a in the HPLMN sends policy to the EPC 544b in the VPLMN when the UE is roaming in the VPLMN. Further, the pre-established bearers are the resources established as a first UE policy at the HPLMN), wherein the first UE policy comprises a first rule, the first rule being used to indicate an association between first network slice identification information, a first application, and first data network identification information (FIG. 9 and Par. 82-83, “roaming scenario that uses unicast transport service to service a roaming UE 820b in a /VPLMN 800b when eMBMS service is unavailable”. Note that the roaming UE roams into a VPLMN and provides the Home AS and provides the Home AS with an updated location information and checks for eMBMS service in the VPLMN during the call flow. Then the Home AS  notifies the UE that a unicast service will be used for downloading traffic  and the roaming UE may continue the group call on unicast service .  Here note that the policy or rule for using network slice or resources is either by eMBMS or unicast. Unicast is the first UE policy that allows the UE to continue calls or a first application and includes a first data network identification, e.g., IP address).

While the prior art teaches the fundamental features of roaming policies, the prior art does not disclose or fairly suggest the detailed specifics of primary and secondary and addition rules for calls, applications requiring sending, by a first PCF network element, a second UE policy of the VPLMN to user equipment, wherein the second UE policy comprises a second rule and a third rule, the second rule being used to indicate an association between second network slice identification information, the first application, and the first data network identification information, and the third rule being used to indicate an association between the second network slice identification information, the second application, and the first data network identification information. 
Specifically the prior art does not disclose or fairly suggest the limitation: "first rule being used to indicate an association between first network slice identification information, a first application, and first data network identification information, the first data network identification information being used to identify a first data network, and the first data network allowing local break-out (LBO) and supporting the first application and a second application; and sending, by the first policy control function network element, a second UE policy of the VPLMN to user equipment, wherein the second UE policy comprises a second rule and a third rule, the second rule being used to indicate an association between second network slice identification information, the first application, and the first data network identification information, and the third rule being used to indicate an association between the second network slice identification information, the second application, and the first data network identification information”, along with other limitations of the independent claims.
Any comments necessary by applicant must be submitted no later than the payment of the issue fee, and to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”. 

Conclusion
Any response to this Office Action should be mailed to:

	U.S Patent and Trademark Office
	Commissioner of Patents
	P.O. Box 1450	
	Alexandria, VA 22313-1450
Or Faxed to:
	571-273-8300.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fred A. Casca whose telephone number is (571) 272-7918.  The examiner can normally be reached on Monday through Friday from 9 to 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kathy Wang-Hurst, can be reached at (571) 270-5371. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  
	/FRED A CASCA/                             Primary Examiner, Art Unit 2644